
	

114 HR 4079 IH: Secure Refugee Process Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4079
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Thompson of Mississippi (for himself, Ms. Lofgren, Mr. Conyers, Mr. Gallego, Mr. Ted Lieu of California, Mr. Moulton, Ms. Duckworth, Mr. Smith of Washington, and Mr. Schiff) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require that supplemental certifications and identity verifications be completed prior to the
			 admission of refugees, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Secure Refugee Process Act of 2015. 2.Supplemental limitations on admission of refugees (a)Identity verification requiredNo alien shall be admitted as a refugee, until the alien has satisfactorily established his identity pursuant to procedures established by the Secretary of Homeland Security, which shall address any insufficient, conflicting, or unreliable information, including biographic and biometric data that has not been resolved at the time of admission.
 (b)Comprehensive review of refugees To identify security threats to the United StatesNo alien shall be admitted as a refugee, if, by the time of admission, the alien’s identity has not been checked against all relevant records or databases maintained by the Secretary of Homeland Security, the Attorney General (including the Federal Bureau of Investigation), the Secretary of State, the Secretary of Defense, the Director of National Intelligence, and other Federal records or databases that the Secretary of Homeland Security considers necessary, to determine any national security, criminal, or other grounds on which the alien may be inadmissible to the United States.
 (c)Certification requiredAn alien may only be admitted to the United States as a refugee after the Secretary of Homeland Security certifies that all provisions of this Act have been complied with and that the alien has not been firmly resettled in a safe third country as described in section 208(b)(2)(A)(vi) of the Immigration and Nationality Act.
 (d)Monthly report to CongressThe Secretary of Homeland Security shall submit to the appropriate Congressional Committees a monthly report on, for the month preceding the date of the report, the total number of refugee applicants of special interest and the number of refugee applicants of special interest whose applications were denied.
 (e)Inspector General reviewThe Inspector General of the Department of Homeland Security shall conduct an annual risk-based review of a statistically valid sampling of certifications and provide an annual report detailing its findings to the appropriate Congressional Committees.
 (f)DefinitionIn this Act: (1)The term appropriate Congressional Committees means—
 (A)the Committee on Armed Services of the Senate; (B)the Select Committee on Intelligence of the Senate;
 (C)the Committee on the Judiciary of the Senate; (D)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (E)the Committee on Foreign Relations of the Senate; (F)the Committee on Appropriations of the Senate;
 (G)the Committee on Armed Services of the House of Representatives; (H)the Permanent Select Committee on Intelligence of the House of Representatives;
 (I)the Committee on the Judiciary of the House of Representatives; (J)the Committee on Homeland Security of the House of Representatives;
 (K)the Committee on Appropriations of the House of Representatives; and (L)the Committee on Foreign Affairs of the House of Representatives.
 (2)The term refugee applicant of special interest means any alien applying for admission to the United States as a refugee who— (A)is a national or resident of Iraq or Syria;
 (B)has no nationality and whose last habitual residence was in Iraq or Syria; (C)has been present in Iraq or Syria at any time on or after March 1, 2011; or
 (D)meets any other criteria the Secretary deems appropriate.  